                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                             MISSOULA DIVISION


NATIVE ECOSYSTEMS COUNCIL,                      Case No. CV-17-077-M-DLC
et al.,
                                               JUDGMENT IN A CIVIL CASE
                      Plaintiffs,

   vs.

LEANNE MARTEN, Regional
Forester of Region One of the
U.S. Forest Service, et al.,


                      Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
  Defendants and against Plaintiffs in accordance with the Order issued on today's
  date.

         Dated this 10th day of December, 2018.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ A.S. Goodwin
                                    A.S. Goodwin, Deputy Clerk
